Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the communication filed on 5/12/21. Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 19 and 20 have been considered but are moot in light of the new rejection based on the amended claim limitations.
Examiner acknowledges Applicant’s request to hold the double patenting rejections in abeyance until all other rejections are withdrawn. The double patenting rejections have been reproduced below.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 8, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 22, 28 and 29 of U.S. Patent No. 9,942,917. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 22 and 28 of U.S. Patent No. 9,942,917 recite additional features such as “determining that the first UE and the second UE are within D2D proximity, wherein at least one of the first UE or the second UE is outside of a network coverage; determining a configuration of a pool of D2D radio resources.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.

Claims 1, 8 and 11 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 – 11, 13, 16, 17 and 18 of U.S. Patent No. 10,638,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16 and 18 of U.S. Patent No. 10,638,506 recite additional features such as “in response to receiving the resource request and based on information characterizing the D2D transmission…, an extended sidelink resource grant, wherein the extended sidelink resource grant indicates that 
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.

Claims 1, 9, 12, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 23,  27, 30, 36, 38-40 of copending Application No. 16/113,687 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 38 and 39 of Application No. 16/113,687 recite additional features such as “a request to receive information of a first radio resource, wherein the first radio resource is selected by a second device, selecting, at the first device, a second radio resource , wherein the second radio resource is different from the first radio resource, and the second radio resource is used by the first device for direct communication.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 4 – 7, 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0146677 A1) in view of Sheng et al. (US 10,425,915).
Regarding claim 1, Ito teaches a method for allocating radio resources between a first user equipment (UE) (Fig. 6: inter-terminal communication-intended radio terminal 3) and a second UE (mobile terminal 2) over a direct radio communication link (see Fig. 6: S317), comprising: transmitting, by the first UE, a request for radio resources over the direct radio communication link (Fig. 6: S312; paragraph 107: In S312, the inter-terminal communication-intended radio terminal 3 transmits the scheduling request to the mobile phone terminal 2); receiving, by the first UE, resource control information indicating a radio resource allocation transmitted by the second UE (Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316), and using the allocated radio resource to transmit data over the direct radio communication link (Fig. 6: S318; paragraph 116: In S318, in response to the notification of the resource for the second section-intended UL data in S317, the inter-terminal communication-intended radio terminal 3 transmits the UL user data and a size of the remaining data to the mobile phone terminal 2 using the resource).  
	Ito fails to explicitly disclose receiving, by the first UE, resource control information indicating a radio resource allocation made by the second UE.
	However, Sheng teaches receiving, by the first UE (Fig. 1: second wireless terminal 48), resource control information indicating a radio resource allocation made by the second UE (first wireless terminal 26: col. 18, lines 25-44; and col. 19, lines 4-19: Act 4B-1 comprises the pool selector 66, and thus terminal processor 40 selecting a pool from a set of plural pools of radio resources. Act 4B-2 comprises transmitting sidelink direct transmission data using the selected pool of resources, e.g., using the pool selected as act 4B-1. As used herein, "sidelink direct transmission data" encompasses or comprises both scheduling assignment (SA) and data of the sidelink direction communication session. Stated differently, act 4B-2 comprises scheduling a device-to-device (D2D) transmission over the second radio interface using a radio resource of the selected pool).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Sheng, for the purpose of enabling UE resource selection and minimizing wasted resources.
Regarding claim 4, Ito teaches the method of claim 1, further comprising: receiving, by the first UE, an indicator indicating that the second UE supports resources allocation over the direct radio communication link (Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316).  
Regarding claim 5, Ito teaches the method of claim 4, wherein the first UE receives the indicator from the second UE (Fig. 6: S317; paragraph 114: Next, in S317, the mobile phone terminal 2 notifies the inter-terminal communication-intended radio terminal 3 of the allocation information on the resource for the second section-intended UL data is allocated in S316).  
Regarding claim 6, Ito teaches the method of claim 1, further comprising: transmitting, by the first UE, an indicator indicating that the first UE supports resources allocation over the direct radio communication link (Fig. 6: S318; paragraph 116: In S318, in response to the notification of the resource for the second section-intended UL data in S317, the inter-terminal communication-intended radio terminal 3 transmits the UL user data and a size of the remaining data to the mobile phone terminal 2 using the resource).  
Regarding claim 7, Ito teaches the method of claim 1, wherein the radio resources are allocated using a remote resource allocation (paragraph 110: In S314, in response to the scheduling request in S313, the radio base station 1 allocates the resource for the first section-intended UL data (BSR) to the mobile phone terminal 2 and transmits the allocation information on the resource for the first section-intended UL data to the mobile phone terminal 2).
Regarding claim 9, Ito teaches the method of claim 1, wherein the resource control information indicates a frequency resource or a time resource (paragraph 103: the allocation of the radio resource is performed in terms of the time component and the frequency component).  
Regarding claim 10, Ito teaches the method of claim 1, wherein the resource control information indicates an allocation period for the radio resource allocation (paragraph 196: For example, in the allocation information (UL Grant) on the resource for the second section-intended UL data, the number of subframes that is an unit for allocation can be set to a fixed number of subframes (as one example, 10 subframes)…" assigned period,").  
Regarding claims 19 and 20, Ito teaches the same limitations described above in the rejection of claim 1. Ito further teaches a first user equipment (UE), comprising: at least one hardware processor (Fig. 22; processor 34); and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor (Fig. 22; paragraphs 253-254).

Claims 2, 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0146677 A1) and Sheng et al. (US 10,425,915) as applied to claim 1 above, and further in view of Jung et al. (US 2018/0124621 A1).
Regarding claim 2, Ito teaches the method of claim 1, but fails to explicitly disclose wherein the direct radio communication link is a sidelink communication link.  
	However, Jung teaches wherein the direct radio communication link is a sidelink communication link (paragraph 243: sidelink).

Regarding claim 3, Ito teaches the method of claim 1, but fails to explicitly disclose wherein the direct radio communication link is a PC5 communication link.
	However, Jung teaches wherein the direct radio communication link is a PC5 communication link (paragraph 243: PC5 interface).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Jung, for the purpose of providing communication via a specified link between network devices.
Regarding claim 17, Ito teaches the method of claim 1, but fails to explicitly disclose wherein the second UE is inside of a network coverage, and the first UE is outside of the network coverage.
However, Jung teaches wherein the second UE is inside of a network coverage, and the first UE is outside of the network coverage (paragraph 192: Referring to FIG. 10(b), the UE A may be located in the cell coverage and the UE B may be located outside of the cell coverage).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Jung, for the purpose of providing a flexible communication network.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0146677 A1) and Sheng et al. (US 10,425,915) as applied to claim 1 above, and further in view of Xu et al. (US 2016/0323869 A1).
Regarding claim 8, Ito teaches the method of claim 1, but fails to explicitly disclose wherein the request for radio resources indicates Quality of Service (QoS) information.  
	However, Xu teaches wherein the request for radio resources indicates Quality of Service (QoS) information (paragraph 81: the apparatus for transmitting D2D data… can further include a resource requesting module configured to send a resource request carrying information about the QoS levels of the D2D services to be transmitted).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Xu, for the purpose of communicating data according to specified requirements.

Claims 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0146677 A1)  and Sheng et al. (US 10,425,915) as applied to claim 10 above, and further in view of Madan et al. (US 2013/0308549 A1).
Regarding claim 11, Ito teaches the method of claim 10, but fails to explicitly disclose wherein the allocation period is one of a non-extended resource allocation period or an extended resource allocation period. 
However, Madan teaches wherein the allocation period is one of a non-extended resource allocation period or an extended resource allocation period (paragraph 163: D2D device may reserve a resource for an extended period of time).

Regarding claim 12, Ito teaches the method of claim 11, but fails to explicitly disclose wherein the extended resource allocation period persists for a multiple of a configured period. 
However, Madan teaches wherein the extended resource allocation period persists for a multiple of a configured period (paragraphs 162 – 163: persistent assignment/reservations)
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Madan, for the purpose of enabling efficient use of resources and reducing the overhead associated with obtaining resources for the traffic.
Regarding claim 13, Ito teaches the method of claim 11, but fails to explicitly disclose wherein the extended resource allocation period persists until an indication indicating that the extended period ends is received.  
	However, Madan teaches wherein the extended resource allocation period persists until an indication indicating that the extended period ends is received (paragraph 163: Thus, resources can be requested/reserved for a period of time exceeding the period of time between assignment request intervals and the device need not compete for the resources during each resource request interval. The requested resources may be periodic in nature, e.g., a device may be allocated use of a channel for a period of time on a recurring basis with the period of time repeating at periodic or otherwise predetermined intervals. The duration of the period for which the assignment is to be made may be specified in the resource request with the grant of the resource assignment…).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Madan, for the purpose of enabling efficient use of resources and reducing the overhead associated with obtaining resources for the traffic.
Regarding claim 14, Ito teaches the method of claim 11, but fails to explicitly disclose wherein the extended resource allocation period persists until an indicated duration expires.  
	However, Madan teaches wherein the extended resource allocation period persists until an indicated duration expires (paragraph 163: Thus, resources can be requested/reserved for a period of time exceeding the period of time between assignment request intervals and the device need not compete for the resources during each resource request interval. The requested resources may be periodic in nature, e.g., a device may be allocated use of a channel for a period of time on a recurring basis with the period of time repeating at periodic or otherwise predetermined intervals. The duration of the period for which the assignment is to be made may be specified in the resource request with the grant of the resource assignment…).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the 
Regarding claim 15, Ito teaches the method of claim 1, but fails to explicitly disclose receiving, by the first UE, a capability indicator indicating that the second UE supports an extended resource allocation period for the radio resource allocation. 
	However Madan teaches receiving, by the first UE, a capability indicator indicating that the second UE supports an extended resource allocation period for the radio resource allocation (paragraph 159 – 164: Thus, resources can be requested/reserved for a period of time exceeding the period of time between assignment request intervals and the device need not compete for the resources during each resource request interval. The requested resources may be periodic in nature, e.g., a device may be allocated use of a channel for a period of time on a recurring basis with the period of time repeating at periodic or otherwise predetermined intervals. Note: the capability indicator is implied by the communication).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Madan, for the purpose of enabling efficient use of resources and reducing the overhead associated with obtaining resources for the traffic.
Regarding claim 16, Ito teaches the method of claim 1, but fails to explicitly disclose transmitting, by the first UE, a capability indicator indicating that the first UE supports an extended resource allocation period for the radio resource allocation.  
However, Madan teaches transmitting, by the first UE, a capability indicator indicating that the first UE supports an extended resource allocation period for the radio paragraph 159 – 164: Thus, resources can be requested/reserved for a period of time exceeding the period of time between assignment request intervals and the device need not compete for the resources during each resource request interval. The requested resources may be periodic in nature, e.g., a device may be allocated use of a channel for a period of time on a recurring basis with the period of time repeating at periodic or otherwise predetermined intervals. Note: the capability indicator is implied by the communication).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ito’s method by incorporating the teachings of Madan, for the purpose of enabling efficient use of resources and reducing the overhead associated with obtaining resources for the traffic.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0146677 A1)  and Sheng et al. (US 10,425,915) as applied to claim 1 above, and further in view of Loehr et al. (US 2018/0139724 A1).
Regarding claim 18, Ito teaches the method of claim 1, but fails to explicitly disclose wherein the resource control information is transmitted using an enhanced Sidelink Control Information (SCI) format.  
	However, Loehr teaches wherein the resource control information is transmitted using an enhanced Sidelink Control Information (SCI) format (paragraph 325: enhancing the sidelink control information).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462